Fourth Court of Appeals
                                San Antonio, Texas
                                        July 2, 2014

                                   No. 04-14-00110-CV

                                 Mary MOCZYGEMBA,
                                       Appellant

                                             v.

                 Thomas J. MOCZYGEMBA and Harry Lee Moczygemba,
                                  Appellees

                From the 218th Judicial District Court, Wilson County, Texas
                            Trial Court No. 12-10-0573-CVW
                        Honorable Donna S. Rayes, Judge Presiding


                                      ORDER
         Appellant’s brief was due on May 29, 2014. On June 30, 2014, appellant filed an
unopposed second motion for extension of time and requested an additional two weeks to file
appellant’s brief. The total extension is forty-one days. The motion is GRANTED. Appellant’s
brief is due July 11, 2014.




                                                  _________________________________
                                                  Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of July, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court